Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-35 and  38-53 are pending in the instant application.
This Office Action is in response to RCE and claim amendments filed on 05/04/2021
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a Petition to withdraw from Issue in order to allow the consideration of an IDS,  was filed in this application after Allowance of the application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021has been entered.

Rejoinder of withdrawn claims:
Claims 1-4, 6-7, 11-21 and 27-35 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10 and 22-26, which depends on the allowed claims and which were  previously withdrawn from consideration as a result of a restriction requirement set forth in the non-final rejection dated 10/18/2019  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.


Rule 37 CFR 1.132 Declaration
Applicant’s submission of the declarations of Marie-Henriette Eerdekens under 37 CFR 1.132 filed 06/10/2021 is acknowledged. 

Information Disclosure Statement

The information disclosure statement (IDS) dated 04/06/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

REASONS FOR ALLOWANCE   

Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method for treating A method of treating pain in a patient in need of such treatment, said method comprising administering Cebranopadol according to an administration regimen comprising: (i) a first administration interval, which lasts for at least 2 consecutive days, wherein a first daily dose of Cebranopadol is administered on every day of the first administration interval, wherein the first daily dose of Cebranopadol is in an amount that is expected to be subtherapeutic for the patient; (ii) a second administration interval, which lasts for at least 2 consecutive days and directly follows the first administration interval without interruption, wherein a second daily dose of Cebranopadol is administered on every day of the second administration interval; and (iii) a third administration interval, which lasts for at least 2 consecutive days and directly follows the second administration interval without interruption, wherein a third daily dose of Cebranopadol is administered on every day of the third administration interval; wherein the first daily dose of Cebranopadol is lower than the second daily dose of Cebranopadol; and wherein the second daily dose of Cebranopadol is lower than the third daily dose of Cebranopadol.. 
Applicant’s amendments and  arguments and the declaration under 37 CFR 1.132 overcome the 103 obviousness rejection on file from the action dated 12/04/2020  for the following reasons:
Inclusion of the subtherapeutic administration in independent claims 1 and 16 which is now taught in the prior art.
Applicants submit unexpected results which are persuasive from clinical trials have surprisingly revealed that the number of adverse events with cebranopadol is highly dependent on the titration regimen as instantly claimed. one ordinarily skilled in the art of opioid pain management would not have been led to titrate cebranopadol starting with a subtherapeutic dose and would not have used 4 or more days between dose steps. All prior experience with other opioids would have led to an initial dose of 200 pg per day or more and a shorter titration period.
Applicants provide evidence that the earlier clinical studies for cebranopadol showed significantly worse adverse events than the instantly claimed methods. With cebranopadol, using the method taught by Coluzzi and others, the drug is not well- tolerated. In contrast, using the claimed methods, tolerability can be significantly improved.
In conclusion, the evidence presented by the applicants in the disclosure is persuasive and there is no motivation for a person of ordinary skill in the art to try the instantly claimed regimen in treating pain with cebranopadol and there is a reasonable expectation of success in practicing the method as instantly claimed.



Conclusion
Claims 1-4, 6-35 and  38-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  can be reached at 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629